               8:17-cr-00273-RFR-SMB Doc # 71 Filed: 08/19/20 Page 1 of 4 - Page ID # 145
PROB 12C
(NEP 4/2013)                              SEALED
                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

                    Petition for Warrant or Summons for Offender Under Supervision
 Offender:                 Larry Brye                                           Docket No. 8:17CR00273

Type of Supervision: Supervised Release                               Date of This Report: August 19, 2020

Sentencing Judge:         The Honorable Robert F. Rossiter, Jr.
                          U.S. District Judge

Offense of Conviction: User in Possession of Firearm 18 U.S.C. 922(g)(3) and 924(a)(2)
                       Date Sentenced: June 8, 2018
                       Original Sentence: 24 Months Bureau of Prisons; 36 Months Supervised Release

Supervision Term:         October 15, 2019 through October 14, 2022

 Prepared By:                           Assistant U.S. Attorney:         Defense Attorney:
 Theresa Rerucha                        Matt E. Lierman                  William J. Pfeffer
 U.S. Probation & Pretrial
 Services Officer


                                         PETITIONING THE COURT

The undersigned probation officer recommends that a Warrant be issued for service upon Larry Brye and
that a hearing be held by the Court to determine whether the offender has violated the conditions of
supervision as set forth in this report and to determine whether the offender's supervision should be
revoked or continued, modified, and/or extended based on the alleged violations. A Warrant is requested
as Larry Brye is considered dangerous. Larry Brye is considered dangerous due to being in possession of
firearms. Larry Brye is currently in the custody of Douglas County Corrections.
          8:17-cr-00273-RFR-SMB Doc # 71 Filed: 08/19/20 Page 2 of 4 - Page ID # 146

Larry Brye                                                                                          August 19, 2020
Petition for Warrant or Summons                                                                         Page 2 of 4

The probation officer believes the offender has violated the following conditions of supervision:

 Allegation No.      Nature of Noncompliance
         1           Larry Brye is in violation of the Mandatory Condition which states, "You must not
                     commit another federal, state, or local crime."

                     On August 19, 2020, the Greater Omaha Safer Streets Task Force conducted a search of
                     the residence of Larry Brye (4527 Hamilton Street), as a result of an ongoing investigation
                     into drug distribution. According to Sgt. Laurie Long with the Omaha Police Department
                     Gang Unit, the following items were seized during this search: Taurus G2C 9mm firearm;
                     Smith & Wesson M&P 45 caliber firearm; 95.71 grams of marijuana; 50.85 grams of a
                     “white powdery substance, potentially coke, fentanyl, or heroin”; 25 grams of a “blue
                     powdery substance, potentially a crushed up fentanyl pill”; and 25 grams of a
                     “brownish/orangish golf ball sized substance, potentially THC wax or other unknown
                     controlled substance”.

                     Larry Brye was charged with resisting arrest, 2 counts of Possession of a firearm by a
                     prohibited person, Possession with intent to distribute cocaine, and Possession of a firearm
                     while distributing and obstructing.

                     On August 19, 2020, U.S. Probation contacted U.S. Attorney Jody Mullins who advised
                     the U.S. Attorney’s office intends on presenting evidence to the grand jury this week to
                     obtain an indictment for new criminal charges against Larry Brye.

                     If the Court finds the offender has violated this condition, which is a grade A or B
                     violation, revocation is mandatory.

         2           Larry Brye is in violation of the Mandatory Condition which states, "You must not
                     unlawfully possess a controlled substance.

                     On August 19, 2020, the Greater Omaha Safer Streets Task Force conducted a search of
                     the residence of Larry Brye (4527 Hamilton Street), as a result of an ongoing investigation
                     into drug distribution. According to Sgt. Laurie Long with the Omaha Police Department
                     Gang Unit, the following items were seized during this search: Taurus G2C 9mm firearm;
                     Smith & Wesson M&P 45 caliber firearm; 95.71 grams of marijuana; 50.85 grams of a
                     “white powdery substance, potentially coke, fentanyl, or heroin”; 25 grams of a “blue
                     powdery substance, potentially a crushed up fentanyl pill”; and 25 grams of a
                     “brownish/orangish golf ball sized substance, potentially THC wax or other unknown
                     controlled substance”.

                     If the Court finds the offender has violated the conditions of supervision by possessing
                     a controlled substance, the Court shall revoke supervision and impose a sentence
                     which includes a term of imprisonment."

         3           Larry Brye is in violation of Standard Condition #10 which states, "You must not own,
                     possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon
                     (i.e., anything that was designed, or was modified for, the specific purpose of causing
                     bodily injury or death to another person such as nunchakus or tasers).
          8:17-cr-00273-RFR-SMB Doc # 71 Filed: 08/19/20 Page 3 of 4 - Page ID # 147

Larry Brye                                                                                         August 19, 2020
Petition for Warrant or Summons                                                                        Page 3 of 4


                      On August 19, 2020, the Greater Omaha Safer Streets Task Force conducted a search of
                      the residence of Larry Brye (4527 Hamilton Street), as a result of an ongoing investigation
                      into drug distribution. According to Sgt. Laurie Long with the Omaha Police Department
                      Gang Unit, the following items were seized during this search: Taurus G2C 9mm firearm;
                      Smith & Wesson M&P 45 caliber firearm; 95.71 grams of marijuana; 50.85 grams of a
                      “white powdery substance, potentially coke, fentanyl, or heroin”; 25 grams of a “blue
                      powdery substance, potentially a crushed up fentanyl pill”; and 25 grams of a
                      “brownish/orangish golf ball sized substance, potentially THC wax or other unknown
                      controlled substance”.

                      If the Court finds the offender has violated the conditions of supervision by possessing
                      a firearm, the Court shall revoke supervision and impose a sentence which includes
                      a term of imprisonment."


I declare under penalty of perjury that the forgoing is true and correct.

Respectfully submitted,                                       Reviewed by:



Theresa Rerucha                                               Michael W. Tolley, Supervising
U.S. Probation and Pretrial Services Officer                  U. S. Probation and Pretrial Services Officer
          8:17-cr-00273-RFR-SMB Doc # 71 Filed: 08/19/20 Page 4 of 4 - Page ID # 148

Larry Brye                                                                                         August 19, 2020
Petition for Warrant or Summons                                                                        Page 4 of 4

THE COURT ORDERS THAT:
         No action shall be taken.

              A Warrant shall be issued for service upon Larry Brye and a hearing held by the Court to
              determine whether Larry Brye has violated the conditions of supervision as set out in the
              foregoing report and to determine whether the term of supervision should be revoked, continued,
              modified, and/or extended based on the alleged violations.

              The U. S. Probation Officer shall summons Larry Brye to appear for a hearing in court to
              determine whether Larry Brye has violated the conditions of supervision as set out in the
              foregoing report and to determine whether the term of supervision should be revoked, continued,
              modified, and/or extended based on the alleged violations.

              The following action to be taken (specify other action):

If a warrant is issued, the petition shall not be sealed and the following action shall be taken (specify
other action).
               A Writ of Habeas Corpus Ad Prosequendum shall be issued and the defendant brought before the
               U.S. Court for an Initial Appearance on this matter.

              The Federal Public Defender is appointed to represent the above named defendant in this matter.
              In the event that the Federal Public Defender accepts this appointment, the Federal Public
              Defender shall forthwith file a written appearance in this matter. In the event the Federal Public
              Defender should decline the appointment for reasons of conflict or on the basis of the Criminal
              Justice Act Plan, the Federal Public Defender shall forthwith provide the court with a draft
              appointment order (CJA Form 20) bearing the name and other identifying information of the
              CJA panel attorney identified in accordance with the Criminal Justice Act Plan for this district.

The defendant may contact the Office of the Federal Public Defender for the District of Nebraska regarding the
alleged violation and possible penalties (402/221-7896).

                                                                     August 19, 2020
The Honorable Robert F. Rossiter, Jr.                               Date
U.S. District Judge


                                        * * * NOTICE TO OFFENDER * * *

      Pursuant to the Federal Rules of Criminal Procedure 32.1(b)(2) you are entitled to:
       (A)   written notice of the alleged violation(s);
       (B)   disclosure of the evidence against you;
       (C)   an opportunity to appear, present evidence, and question adverse witnesses unless the court
             determines that the interest of justice does not require the witness to appear;
       (D)   notice of your right to retain counsel or to request that counsel be appointed if you cannot obtain
             counsel.
